EXHIBIT REGISTRATION RIGHTS AGREEMENT This Registration Rights Agreement (this “Agreement”) is made and entered into as of September 5, 2008, by and between OptimizeRx Corporation, a Nevada corporation (the “Company”), and Vicis Capital Master Fund, a sub-trust of Vicis Capital Series Master Trust, a unit trust organized and existing under the laws of the Cayman Islands (the “Purchaser”). This Agreement is being entered into pursuant to the Securities Purchase Agreement dated as of September 5, 2008, by and between the Company and the Purchaser (the “Purchase Agreement”). The Company and the Purchaser hereby agree as follows: 1.Definitions. Capitalized terms used and not otherwise defined herein shall have the meanings given such terms in the Purchase Agreement.As used in this Agreement, the following terms shall have the following meanings: “Advice” shall have meaning set forth in Section 3(m). “Affiliate” means, with respect to any Person, any other Person that directly or indirectly controls or is controlled by or under common control with such Person.For the purposes of this definition, “control,” when used with respect to any Person, means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of such Person, whether through the ownership of voting securities, by contract or otherwise; and the terms of “affiliated,” “controlling” and “controlled” have meanings correlative to the foregoing. “Board” shall have meaning set forth in Section 3(n). “Business Day” means any day except Saturday, Sunday and any day which shall be a legal holiday or a day on which banking institutions in the state of New York generally are authorized or required by law or other government actions to close. “Closing Date” means the date of the closing of the purchase and sale of the Preferred Shares and the Warrants pursuant to the Purchase Agreement. “Commission” means the Securities and Exchange Commission. “Common Stock” means the Company’s Common Stock, par value $0.001 per share. “Effectiveness Date” means, subject to Section 2(b) hereof, with respect to the Registration Statement the earlier of (A) thesixtieth (60th) day following the Filing Date or (B) the date which is within five (5) Business Days after the date on which the Commission informs the Company (i) that the Commission will not review the Registration Statement or (ii)that the Company may request the acceleration of the effectiveness of the Registration Statement and the Company makes such request; providedthat, if the Effectiveness Date falls on a Saturday, Sunday or any other day which shall be a legal holiday or a day on which the Commission is authorized or required by law or other government actions to close, the Effectiveness Date shall be the following Business Day. “Effectiveness Period” shall have the meaning set forth in Section 2. “Event” shall have the meaning set forth in Section 7(e). “Event Date” shall have the meaning set forth in Section 7(e). “Exchange Act” means the Securities Exchange Act of 1934, as amended. “Filing Date” means, subject to Section 2(b) hereof, the date that is 60 days after the Closing Date. “Holder” or “Holders” means the holder or holders, as the case may be, from time to time of Registrable
